[MHM, July 31, 2008] [Translation] SEMI-ANNUAL REPORT (During the Fourteenth Term) From: November 1, 2007 To: April 30, 2008 AMENDMENT TO SECURITIES REGISTRATION STATEMENT PUTNAM GLOBAL INCOME TRUST Semi-annual Report (During the Fourteenth Term) From: November 1, 2007 To: April 30, 2008 PUTNAM GLOBAL INCOME TRUST Name of the document filed: Semi-annual Report To: Director of Kanto Local Finance Bureau Filing Date: July 31, 2008 Accounting Period: During the 14th Period (From November 1, 2007 to April 30, 2008) Name of the Registrant Fund: PUTNAM GLOBAL INCOME TRUST Name of the Registrant Issuer: PUTNAM GLOBAL INCOME TRUST Name and Official Title of Charles E. Porter Representative of Trust: Executive Vice President, Principal Executive Officer, Associate Treasurer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building of Registrant Agent: 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law - 2 - - ii - Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection: Not applicable. - 1 - I. STATUS OF INVESTMENT FUND (1) Diversification of Investment Portfolio (As of the end of May 2008) Total U.S. Investment Type of Asset Name of Country Dollars Ratio (%) Collateralized Mortgage Obligations United States 62,073,139 38.83 Canada 1,118,279 0.70 United Kingdom 1,033,162 0.65 Ireland 508,919 0.32 Sub-Total 64,733,499 40.49 U.S. Government and Agency Mortgage Obligations United States 56,951,954 35.62 Foreign Government Bonds and Notes Japan 8,693,535 5.44 Austria 7,358,251 4.60 Netherlands 7,142,786 4.47 Ireland 2,701,030 1.69 Denmark 2,045,708 1.28 Italy 1,827,194 1.14 United Kingdom 1,133,813 0.71 Canada 941,466 0.59 Sweden 669,068 0.42 France 96 0.00 Sub-Total 32,512,947 20.34 Corporate Bonds and Notes United States 9,844,927 6.16 Germany 2,709,065 1.69 Austria 2,295,681 1.44 Luxembourg 1,668,169 1.04 United Kingdom 1,179,537 0.74 France 747,970 0.47 Canada 720,952 0.45 Netherlands 541,888 0.34 Finland 370,473 0.23 Cayman Islands 352,888 0.22 United Arab Emirates 216,613 0.14 Spain 157,937 0.10 Sub-Total 20,806,100 13.01 - 2 - Asset-Backed Securities United States 9,627,033 6.02 United Kingdom 2,377,310 1.49 Cayman Islands 279,962 0.18 Ireland 86,816 0.05 Sub-Total 12,371,121 7.74 Purchased Options United States 1,349,931 0.84 Senior Loans United States 1,267,615 0.79 Netherlands 25,287 0.02 Sub-Total 1,292,902 0.81 U.S. Treasury Obligations United States 781,559 0.49 Municipal Bonds and Notes United States 161,173 0.10 Short-Term Investments United States 25,784,425 16.13 Egypt 351,406 0.22 Sub-Total 26,135,831 16.35 Cash, Deposits and Other Assets (After deduction of liabilities) -57,216,814 -35.79 Total (Net Asset Value) 159,880,203 100.00 (16,907,331,467 yen) Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is JPY 105.75 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on May 30, 2008. The same applies hereinafter. Note 3: In this report, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total column is not equal to the actual aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and otherwise rounding down when necessary. As a result, in this report, there are cases in which Japanese yen figures for the same information differ from each other. - 3 - (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M Shares) Record of changes in net assets at the end of each month within one year prior to the end of May 2008 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions ) Dollar Yen 2007 End of June 19,507 2,063 12.05 1,274 July 19,684 2,082 12.21 1,291 August 19,630 2,076 12.24 1,294 September 20,046 2,120 12.50 1,322 October 20,088 2,124 12.60 1,332 November 19,080 2,018 12.59 1,331 December 18,714 1,979 12.56 1,328 2008 End of January 19,130 2,023 12.83 1,357 February 19,200 2,030 12.92 1,366 March 19,337 2,045 13.01 1,376 April 18,527 1,959 12.81 1,355 May 18,253 1,930 12.67 1,340 (b) Record of Distributions Paid (Class M Shares) Amount of Dividend Period paid per Share Return of Capital Dollar Yen Dollar Yen 13th Fiscal Year (11/1/06 - 10/31/07) $0.445 47.06 $0.000 0.0 Records of distribution paid and Net Asset Value per share from June 2007 to May 2008 are as follows: Dividend Net Asset Value Ex-dividend Date (dollar) Per Share (dollar) June 25, 2007 0.036 11.99 July 25, 2007 0.038 12.18 August 24, 2007 0.038 12.26 September 24, 2007 0.039 12.38 October 24, 2007 0.038 12.59 November 26, 2007 0.038 12.76 December 20, 2007 0.056 12.41 January 24, 2008 0.055 12.76 February 25, 2008 0.055 12.70 March 24, 2008 0.056 12.95 April 24, 2008 0.055 12.78 May 23, 2008 0.055 12.83 (c) Record of Return Rate (Class M Shares) Period Return Rate (*) June 1, 2007-May 31, 2008 9.91% - 4 - (*) Return Rate (%) {[[Ending NAV*A]]/Beginning NAV]-1}*100 "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on May 31, 2007 and Ending NAV means net asset value per share on May 31, 2008. - 5 - II. THE FINANCIAL CONDITIONS OF THE FUND [Translation of Unaudited Semi-annual Accounts will be attached.] III. RECORD OF SALES AND REPURCHASES (Class M shares) Records of sales and repurchases during one year period up to and including the end of May 2008 and number of outstanding shares of the Fund as of the end of May 2008 are as follows: Number of Shares Number of Shares Number of Sold Repurchased Outstanding Shares Worldwide 104,947 311,085 1,440,914 (In Japan) (13,500) (138,600) (1,239,100) Note: The number of Shares sold, repurchased and outstanding in the parentheses represents those sold, repurchased and outstanding in Japan. - 6 - IV. OUTLINE OF THE MANAGEMENT COMPANY 1. Fund (1) Amount of Capital Stock (as of the end of May 2008) Not applicable. (2) Description of Business and Outline of Operation The Fund may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities, and the exercise of all rights directly or indirectly pertaining to the Funds assets. The Fund has retained Putnam Investment Management LLC., the investment adviser, to render investment advisory services and State Street Bank and Trust Company, to hold the assets of the Fund in custody and Putnam Fiduciary Trust Company to act as the Investor Servicing Agent. Putnam Investment Management LLC has retained its affiliate, Putnam Investments Limited to manage a separate portion of the assets of the Fund. Subject to the supervision of Putnam Investment Management LLC, Putnam Investments Limited is responsible for making investment decisions for the portion of the assets of the Fund that it manages. Putnam Investments Limited provides a full range of international investment advisory services to institutional and retail clients. (3) Miscellaneous There has been, or is, no litigation which had or is expected to have a material effect on the Fund during the six months before the filing of this report. 2. Putnam Investment Management, LLC. (Investment Management Company) (1) Amount of Capital Stock 1. Amount of members equity (as of the end of May, 2008): $91,203,898* 2. Record of Amount of Members equity (for the latest 5 years): Year Members Equity End of 2003 $144,486,036 End of 2004+ -$9,155,466 End of 2005 $73,231,356 End of 2006 $70,594,104 End of 2007 $117,226,875 *Unaudited +During 2004, Putnam Investment Management accrued $223,524,388 of regulatory settlements. This, along with net intercompany transactions with Putnam Investments, LLC and its affiliates resulted in the decrease. Net income for the year ended - 7 - December 31, 2004 was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members Equity. (2) Description of Business and Outline of Operation Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of May 2008, Investment Management Company managed, advised, and/or administered the following 99 funds and fund portfolios (having an aggregate net asset value of over $ 102.8 billion): (as of the end of May 2008) Country where Funds are Principal Number of Net Asset Value (million established or managed Characteristics Funds dollars) Closed End Bond 5 $3,284.53 U.S.A. Open End Balanced 13 $25,005.11 Open End Bond 30 $32,209.07 Open End Equity 51 $42,335.02 Totals 99 (3) Miscellaneous Regulatory matters and litigation In late 2003 and 2004, the Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Payments from the Investment Management Company will be distributed to certain open-end Putnam funds and their shareholders. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action law suits against the Investment Management Company and, in a limited number of cases, some Putnam funds. The Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on the Investment Management Companys ability to provide investment management services. In addition, the Investment Management Companyt has agreed to bear any costs incurred by the Putnam funds as a result of these matters. V. OUTLINE OF THE FINANCIAL STATUS OF THE MANAGEMENT COMPANY [Translation of Audited Annual Accounts will be attached.] AMENDMENT TO SECURITIES REGISTRATION STATEMENT PUTNAM GLOBAL INCOME TRUST Name of the document filed: Amendment to the Securities Registration Statement To: Director of Kanto Local Finance Bureau Filing Date: July 31, 2008 Name of the Registrant Issuer: PUTNAM GLOBAL INCOME TRUST Name and Official Title of Charles E. Porter Representative of Trust: Executive Vice President, Principal Executive Officer, Associate Treasurer, and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building of Registrant Agent 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Name of the Fund Making Public PUTNAM GLOBAL INCOME TRUST Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of Up to 1,283 million U.S. dollars (approximately Foreign Investment Fund Securities ¥ 135.68 billion) to be Publicly Offered or Sold: Places where a copy of this Amendment to the Securities Registration Statement is available for Public Inspection: Not applicable. Note : The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is ¥105.75 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on May 30, 2008. - 1 - I. Reason For Filing This Amendment To the Securities Registration Statement: This statement purports to amend and update the relevant information of the Securities Registration Statement ("SRS") filed on March 31, 2008 due to the fact that the Semi-annual Report was filed on July 31, 2008. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. Contents of the Amendments: The following items in the SRS are amended to have the same contents as those provided in the following items of the Semi-annual Report: The SRS The Semi-annual Report The way of amendment PART II. INFORMATION ON THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (B) Structure of the Fund: (3) Outline of the Fund IV. OUTLINE OF THE MANAGEMENT COMPANY 1. Fund 1. Fund d. Amount of Capital Stock (1) Amount of Capital Stock Novation 2. Investment Management 2. Investment Management Company Company d. Amount of Capital Stock: (1) Amount of Capital Stock Novation 5. STATUS OF INVESTMENT I. STATUS OF INVESTMENT FUND FUND (A) Diversification of Investment (1) Diversification of Investment Novation Portfolio Portfolio (C) Results of Past Operations (2) Results of Past Operations Addition PART III. DETAILED INFORMATION ON THE FUND IV. FINANCIAL CONDITIONS OF II. OUTLINE OF THE Addition THE FUND FINANCIAL STATUS OF THE FUND V. RECORD OF SALES AND III. RECORD OF SALES AND Addition REPURCHASES REPURCHASES PART IV. SPECIAL INFORMATION I. OUTLINE OF THE MANAGEMENT COMPANY 1 Fund IV. OUTLINE OF THE MANAGEMENT COMPANY - 2 - (A) Outline of the Fund: 1. Fund (1) Amount of Capital Stock (1) Amount of Capital Stock Novation (B) Description of Business and (2) Description of Business and Novation Outline of Operation Outline of Operation 2. Investment Management Company (A) Outline of Investment 2. Investment Management Management Company Company (1) Amount of Capital Stock (1) Amount of Capital Stock Novation (B) Description of Business and (2) Description of Business and Novation Outline of Operation Outline of Operation 3 Financial Conditions of the V. OUTLINE OF THE Novation Investment Management Company FINANCIAL STATUS OF THE MANAGEMENT COMPANY 5 Miscellaneous IV. OUTLINE OF THE MANAGEMENT COMPANY (1) Fund 1. Fund [3] Litigation and Other Significant (3) Miscellaneous Addition Events (2) Investment Management Company 2. Investment Management Company [5] Litigation, etc. (3) Miscellaneous Novation The contents of the Semi-annual Report are as follows: [Omitted]
